Exhibit 99.1 Qualstar Reports Fiscal 2015 Third Quarter Results Qualstar Revenue Continues to Grow Westlake Village , Calif., May 13 , 2015 — Qualstar® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today announced its financial results for the third fiscal quarter ended March 31, 2015. Results for the Three Months Ended March 31, 2015 vs 2014 ● Net revenue increased 7.7% to $2.8 million from $2.6 million ● Total operating expenses decreased 30.0% to $1.4 million from $2.0 million ● Net loss decreased by 77.3% to $0.5 million from $2.2 million, or ($.04) per basic and diluted share vs. ($.18) per basic and diluted share Results for the Nine Months Ended March 31, 2015 vs 2014 ● Net revenue increased 18.3% to $9.7 million from $8.2 million ● Total operating expenses decreased 35.8% to $4.3 million from $6.7 million ● Rent restructuring changed from a $26,000 expense to a $245,000 recovery ● Net loss decreased 77.6% to $1.1 million from $4.9 million or ($.09) per basic and diluted share vs. ($.40) per basic and diluted share ● Cash Used in Operations decreased 72.9% to $1.6 million from $5.9 million year-over-year Cash, cash equivalents and marketable securities were $5.5 million at March 31, 2015, down $1.7 million from $7.2 million at June 30, 2014. The decrease in cash is attributed to operating activities and the $0.2 million of asset purchases in connection with the Company’s move to new facilities. During the quarter ended March 31, 2015, the Company continued to increase revenue, manage operating expenses and improve the bottom line. To keep the momentum going, we plan on expanding internationally and have signed on two new distributors in Asia and added several new international partners. We shall continue to look for additional products to expand the Company’s product portfolio. “ We are working to improve top line growth and increase margins. We recently announced end-of-service of two of our older storage product models . As a result, we experienced a reduction in the extended warranty service revenue associated with these models. However, this allows o ur customers to purchase our new products with newer technology, ” stated Mr. Steven N. Bronson, CEO and President of Qualstar. “Our emphasis on expanding Qualstar ’ s world-wide presence is demonstrated by the enthusiastic reception we experienced from our new sales partners in Asia, Europe and Australia . ” About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high-efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar
